UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------X
THE CITY OF NEW YORK AND
THE STATE OF CALIFORNIA,                                          NOTICE OF MOTION TO
                                                                  CORRECT AND SUPPLEMENT
                                   Plaintiffs,

-against-

UNITED STATES POSTAL SERVICE                                      Civil Action No. 1:19-cv-05934
AND MEGAN BRENNAN, in her
official capacity as Postmaster General,

                                    Defendants.
------------------------------------------------------X


PLEASE TAKE NOTICE that an incorrect person, Laura Jean Kaplan, was added as a counsel
of record for plaintiff, The State of California, in the above captioned action in error. The
undersigned requests that the record be correct to remove Laura Jean Kaplan as a counsel in this
case.


Laura Will Kaplan, Deputy Attorney General, hereby appears as a counsel of record for plaintiff,
The State of California, in the above captioned action. The undersigned requests that her name
be added to the mailing list maintained by the Clerk in the within case and that all notices given
or required to be given be served upon her at the office, e -mail address and telephone number
set forth below.


Dated: Sacramento, California                       LAURA W. KAPLAN
       November 18, 2019                            Deputy Attorney General
                                                    California Department of Justice
                                                    1300 I Street, Suite 125
                                                    Sacramento, CA 95814
                                                    Laura.Kaplan@doj.ca.gov
                                                    (916) 208-1745

                                                    By:              s/______________
                                                              Laura W. Kaplan
